VACATE and DISMISS; and Opinion Filed August 30, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00749-CV

                         CRYSTAL BROOKS, Appellant
                                   V.
            THE HOUSING AUTHORITY OF THE CITY OF DALLAS, TEXAS -
                       KINGBRIDGE CROSSING, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-01606-C

                             MEMORANDUM OPINION
                        Before Justices Schenck, Osborne, and Reichek
                                 Opinion by Justice Schenck
       This is an appeal from a judgment of possession in a forcible detainer suit. Because a

review of the clerk's record revealed a writ of possession had been served on appellant, it

appeared appellant was no longer in possession of the premises and the appeal had become

moot. See Olley v. HVM, L.L.C., 449 S.W.3d 572, 575 (Tex. App.—Houston [14th Dist.] 2014,

pet. denied) (generally, appeal in forcible detainer action becomes moot when appellant is no

longer in possession of premises).

       We questioned our jurisdiction over the appeal and directed appellant to file, by August

19, 2019, a letter brief addressing our concern and cautioned her that failure to comply could

result in dismissal of the appeal without further notice. As of today’s date, appellant has not

complied.
       When, as here, an appeal has become moot, an appellate court must vacate the trial

court’s judgment and dismiss the case. See Marshall v. Housing Auth. of City of San Antonio,

198 S.W.3d 782, 785 (Tex. 2006). Accordingly, we vacate the trial court’s judgment

of possession and dismiss the case. See id.




                                                    /David J. Schenck/
                                                    DAVID J. SCHENCK
                                                    JUSTICE



190749F.P05




                                              –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CRYSTAL BROOKS, Appellant                          On Appeal from the County Court at Law
                                                   No. 3, Dallas County, Texas
No. 05-19-00749-CV        V.                       Trial Court Cause No. CC-19-01606-C.
                                                   Opinion delivered by Justice Schenck.
THE HOUSING AUTHORITY OF THE                       Justices Osborne and Reichek participating.
CITY OF DALLAS, TEXAS-
KINGBRIDGE CROSSING, Appellee

      In accordance with this Court’s opinion of this date, we VACATE the trial court’s
judgment and DISMISS the case.


Judgment entered this 30th day of August, 2019.




                                             –3–